 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                       SOUTHERN DISTRICT OF CALIFORNIA
 6

 7

 8   Dale Sundby, Trustee,                         Case No.: 3:19-cv-00390 GPC MDD
 9                        Plaintiff,
                                                   ORDER DENYING DEFENDANTS’
10   vs.                                           MOTION TO DISMISS AS MOOT
11   Marquee Funding Group, Inc.; Platinum         [ECF No. 10.]
12   Loan Servicing, Inc.; Jeffrey Myers;
     Kathleen Myers; Andres Salsido,
13   Trustee; Steven M. Cobin and Susan L.
14   Cobin, Trustees; Steven M. Cobin,
     Custodian; Fasack Investments LLC;
15   Benning Management Group 401(k)
16   Profit Sharing Plan; Christopher Myers;
     Vickie McCarty; Todd B. Cobin and
17   Barbara A. Cobin, Trustees; Dolores
18   Thompson; Kimberly Gill Rabinoff

19                        Defendants.
20

21         On May 3, 2019 Defendants Marquee Funding Group, Inc. and Platinum
22   Loan Servicing, Inc. filed a motion to dismiss. (ECF No. 10.) On May 8, 2019,

23   Plaintiff filed a First Amended Complaint as a matter of course pursuant to Fed. R.

24   Civ. P. 15(a)(1)(B) (“A party may amend its pleading once as a matter of course

25   within . . . 21 days after service of a motion under Rule 12(b), (e), or (f) . . . .”).

26
           Therefore, Defendants’ motion to dismiss is moot. See Valadez-Lopez v.

27
     Chertoff, 656 F.3d 851, 857 (9th Cir. 2011) (“[I]t is well-established that an
     amended [pleading] supersedes the original, the latter being treated thereafter as
28
 1   non-existent.” (internal quotation marks omitted)). Accordingly, the Court denies
 2   without prejudice as moot Defendants’ motion to dismiss.
 3         IT IS SO ORDERED.
 4   Dated: May 10, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                         -1-
